DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and arguments/remarks filed on 06/29/2021 have been entered and fully considered.
Instant claims 1 and 6 have been amended currently.
Instant claims 2 and 4 have been cancelled currently.
In light of the current amendments, the previous rejection under 35 USC 103 in view of the combination of Davis and Thirstrup et al. have been withdrawn.
In light of the current amendments, the previous rejection under 35 USC 112(b) have been withdrawn.
Currently, instant claims 1, 3, and 5-21 are pending.

Response to Arguments
Applicant's arguments/remarks filed 06/29/2021 have been fully considered but they are not persuasive. 
Applicant states and discusses within the current remarks that, “As neither Wang nor Thirstrup teaches a shield against interference external to the device, or a shield that is integrated with a volume reducing component - no combination of Wang and 
The Examiner disagrees. As stated in the previous rejections and restated below in the modified rejection:  
1.) Regarding the volume-reducing component. The transfer section 78 of sensor 70 extends from the collection pad 76 and around a chem-field effect transducer 82 (fig. 6-9 and para. [0034]). Wang et al. further discloses (para. [0035]) that transfer section 78 is formed from a plurality of narrow strips, which reduces the fluid flow path from the collection pad 76 to the evaporation pad 80:  (“one or more volume-reducing components …”).
2. Regarding the protective shield. Wang et al. does not expressly disclose an “at least one electromagnetic shield to protect at least a portion of the sensor …” or an “electromagnetic shield” being “embedded” or “adjacent” to an “adhesive”. However, Thirstrup et al. discloses (title) a leak sensor comprising a method and dressing for detecting detachment of the dressing on a user, which is applied to a surface of an at least partly electrically conductive object via an adhesive (abstract and fig. 1-17). Thirstrup et al. discloses (para. [0051]) the use of an electrically conductive “shield” layer on the distal side of the first and the second electrode with a dielectric medium between the shield layer and the electrodes, wherein the shield layer is used as a way 
It is the position of the Examiner that the combination of Wang et al. and Thirstrup et al. does meet the limitations of the instant claims. Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2013/152087 A2 (Wang et al.) in view of U.S. 2010/0030167 A1 (Thirstrup et al.).
In regards to instant claims 1 and 15; Wang et al. discloses sweat stimulation, collection, and sensing systems (title and fig. 1-9). In one embodiment, Wang et al. discloses (para. [0029] and fig. 4-5) a disposable senor 50 for fast stimulation and sensing of sweat in a single “wearable” format; wherein the sensor 50 comprises a chemical capacitor 66 or other biological chemical sensor and a disk 54 which acts as a reservoir of a cholinergic agent such as pilocarpine followed by an iontophoresis electrode 56, all secured to a wristband 58:  (“A wearable sweat sensing device configured to be placed on a wearer’s skin …”). Another embodiment of their invention discloses (fig. 6-9 and para. [0034]) continuous sensor 70 (“a sensor component, including at least one analyte-specific sensor …”) comprising a sweat porous “adhesive” layer 72, a sweat transportation medium 74, and an upper vapor porous covering 84, 
Wang et al. does not expressly disclose an “at least one electromagnetic shield to protect at least a portion of the sensor …” or an “electromagnetic shield” being “embedded” or “adjacent” to an “adhesive”. However, Thirstrup et al. discloses (title) a leak sensor comprising a method and dressing for detecting detachment of the dressing on a user, which is applied to a surface of an at least partly electrically conductive object via an adhesive (abstract and fig. 1-17). Thirstrup et al. discloses (para. [0051]) the use of an electrically conductive “shield” layer on the distal side of the first and the second electrode with a dielectric medium between the shield layer and the electrodes, wherein the shield layer is used as a way of eliminating ambient disturbances. Thirstrup et al. further discloses (para. [0098] and fig. 4a-4d) the use of several foil layers 41,41’,46, and 46’ (“at least one electrically conductive coating” or “metal coating”) that are used with shield layer 44 via an adhesive:  (encompassing an “electromagnetic shield” being “embedded” or “adjacent” to an “adhesive”). Wang et al. (para. [0029] respectively) and Thirstrup et al. (para. [0126] respectively) both discloses detecting/sensing devices that 

	In regards to instant claims 3 and 5-7; Thirstrup et al. discloses (para. [0051]) an electrically conductive “shield” layer on the distal side of the first and the second electrode with a dielectric medium (encompassing “an electrical insulator coating”) between the shield layer and the electrodes.  Thirstrup et al. further discloses (para. [0098] and fig. 4a-4d) the use of several foil layers 41,41’,46, and 46’ (“at least one electrically conductive coating” or “metal coating”) that are used with shield layer 44 via an adhesive.
Instant claims 8-9, 17, and 20; Wang et al. discloses (fig. 6-9 and para. [0034]) continuous sensor 70 (“a sensor component, including at least one analyte-specific sensor …”) comprising a sweat porous adhesive layer 72, a sweat transportation medium 74 (encompassing a means for “a flow of sweat to a sensor”), and an upper vapor porous covering 84, which allows sweat to evaporate and thus continue to flow through the collection pad - covering 84 may include a layer of a hydrogel to store sweat; wherein the sweat transportation medium includes a collection pad 76 resting on the adhesive layer 72 and a transfer section 78, which leads to an evaporation or storage pad 80. Wang et al. discloses (para. [0035]) that transfer section 78 is formed 
In regards to instant claim 10; Wang et al. discloses (para. [0007]) the use of a cholinergic agent such as pilocarpine to induce sweating:  (“at least one material promoting wetting …”).

In regards to instant claims 11-14 and 16; Wang et al. discloses an embodiment of their invention discloses (fig. 6-9 and para. [0034]) continuous sensor 70 comprising a sweat “porous” adhesive layer 72, a sweat transportation medium 74, and an upper vapor “porous” covering 84, which allows sweat to evaporate and thus continue to flow through the collection pad - covering 84 may include a layer of a hydrogel to store sweat. 
Wang et al. does not expressly disclose an “at least one electromagnetic shield to protect at least a portion of the sensor …”. However, Thirstrup et al. discloses (title) a leak sensor comprising a method and dressing for detecting detachment of the dressing on a user, which is applied to a surface of an at least partly electrically conductive object via an adhesive (abstract and fig. 1-17). Thirstrup et al. discloses (para. [0051]) the use 

	In regards to instant claims 18-19; Thirstrup et al. discloses (para. [0088]) that for certain resonance frequency within a certain frequency band of the reader circuit, the dimensions of the electrically conductive pattern needs to be adapted to the frequency band. Thirstrup et al. further discloses (para. [0088]) that there are a number of parameters for tuning in order to match a certain resonance frequency; the main parameters are the thickness of the adhesive layer, the area of the ring-capacitance electrode, and the number of wire turns (n) of a ring-capacitance electrode for inductance:  (the tuning of the parameters encompassing “at least one electronic filter” and the different “filters” of the instant claims).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/Dennis White/Primary Examiner, Art Unit 1798